Matter of Herczegh v Capolino (2016 NY Slip Op 04713)





Matter of Herczegh v Capolino


2016 NY Slip Op 04713


Decided on June 15, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2015-10617
 (Docket No. F-1213-15)

[*1]In the Matter of Eva Herczegh, respondent, 
vThomas Capolino, appellant.


Ellen O'Hara Woods, Blauvelt, NY, for appellant.

DECISION & ORDER
Appeal from an order of the Family Court, Rockland County (Sherri L. Eisenpress, J.), entered October 5, 2015. The order denied the father's objections to an order of the same court (Rachelle C. Kaufman, S.M.) entered July 17, 2015, which, inter alia, without a hearing and upon the parties' consent, granted the mother's petition for an upward modification of the father's child support obligation.
ORDERED that the order entered October 5, 2015, is affirmed, without costs or disbursements.
The Family Court properly denied the father's objections to the order entered July 17, 2015, as that order was entered upon the consent of the parties (see Matter of Hackett v Paluck, 100 AD3d 898, 899; Matter of Cabral v Cabral, 61 AD3d 863, 864; Mattre of Bien-Aime-Schneider v Schneider, 5 AD3d 763; Matter of Proulx v Ardito, 289 AD2d 581).
RIVERA, J.P., COHEN, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court